Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1,  “an air cycle turbine engine (20) comprising at least one supercharger (21)a said first air cycle engine supercharger, and a turbine (22) which are mechanically coupled together, said first air cycle engine supercharger (21) comprising an air inlet connected to said device for bleeding compressed air from at least one aircraft engine supercharger (11)” 
	Is changed to:
**an air cycle turbine engine (20) comprising at least one supercharger (21), and a turbine (22) which are mechanically coupled together, a first air cycle engine supercharger (21) comprising an air inlet connected to said device for bleeding compressed air from at least one aircraft engine supercharger (11)**

Claim 3, “characterised in that it further comprises an intermediate turbocharger (30) comprising a supercharger (31)), said intermediate supercharger, and a turbine (32) which are mechanically coupled together, said turbine (32) comprising an air inlet connected to the cabin (5) by a duct, referred to as a cabin outlet duct (9), and said intermediate supercharger (31)"
	Is changed to:
**characterised in that it further comprises an intermediate turbocharger (30) an intermediate supercharger (31) and a turbine (32) which are mechanically coupled together, said turbine (32) comprising an air inlet connected to the cabin (5) by a duct, referred to as a cabin outlet duct (9), and said intermediate supercharger (31)**

Claim 12, “characterised in that it further comprises:
-    guiding the air at the an outlet of the cabin, by means of a cabin outlet duct (9), to an air inlet of a turbine (32) of a turbocharger (30) which is mechanically coupled to an intermediate supercharger (31),
-guiding air bled by a device for bleeding outside air to an inlet of the a intermediate supercharger (31),
-    guiding the air at the an outlet of the intermediate supercharger (31) to said cabin inlet duct (8) by means of a heat exchanger (75), said heat exchanger (75) being in fluid communication with said cabin outlet duct (9).”
	Is changed to:
**characterised in that it further comprises:
-    guiding the air at the an outlet of the cabin, by means of a cabin outlet duct (9), to an air inlet of a turbine (32) of a turbocharger (30) which is mechanically coupled to an intermediate supercharger (31),
-guiding air bled by a device for bleeding outside air to an inlet of the the intermediate supercharger (31),
-    guiding the air at the an outlet of the intermediate supercharger (31) to said cabin inlet duct (8) by means of a heat exchanger (75), said heat exchanger (75) being in fluid communication with said cabin outlet duct (9).**

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach the specific configuration of the environmental system defined by the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642